Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 29 March 1783
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        
                            Dear Genl
                             29th March 1783
                        
                        I thank you most cordially for your Congratulations on the News of Peace—The terms are extremely Satisfactary
                            to me and I am as pleased as possible that the great Work is so happily consummated.
                    